Name: Commission Regulation (EEC) No 2429/86 of 31 July 1986 on the procedure for determining the meat content of meat preparations and preserves falling within subheading ex 16.02 B III b) 1) of the nomenclature contained in the Annex to Regulation (EEC) No 2184/86
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  foodstuff
 Date Published: nan

 1.8.1986 EN Official Journal of the European Communities L 210/39 COMMISSION REGULATION (EEC) No 2429/86 of 31 July 1986 on the procedure for determining the meat content of meat preparations and preserves falling within subheading ex 16.02 B III b) 1) of the nomenclature contained in the Annex to Regulation (EEC) No 2184/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas provisions are needed in order to ensure uniform application of the nomenclature contained in the Annex to Commission Regulation (EEC) No 2184/86 of 11 July 1986 fixing the export refunds on beef and veal (3), with a view to the classification of preparations and preserves containing bovine meat (excluding offal and fat); Whereas, in accordance with subheadings 16.02 B III b) ex 1) ex aa) (11), (22), (33), (44), and 16.02 B III b) ex 1) ex bb) (11), (22), (33), (44) and (55) of the nomenclature contained in the Annex to Regulation (EEC) No 2184/86, preparations and preserves containing bovine meat are classified according to the percentage by weight of meat (excluding offal and fat); Whereas it is necessary to define a procedure for determining the percentage by weight of meat (excluding offal and fat); Whereas, as a result of studies carried out, the procedure set out in the Annex to this Regulation provides the best safeguards; Whereas, since the provisions envisaged are not in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, the Commission has proposed to the Council the provisions to be adopted, under the procedure provided for in Article 3 of Regulation (EEC) No 97/69; Whereas three months after the proposal was submitted to it, the Council has not acted and it is therefore appropriate for the Commission to adopt the proposed provisions under the aforementioned procedure in Regulation (EEC) No 97/69, HAS ADOPTED THIS REGULATION: Article 1 The percentage by weight of meat in preparations and preserves containing bovine meat (excluding offal and fat) falling within subheadings 16.02 B III b) ex 1) ex aa) (11), (22), (33), (44), and 16.02 B III b) ex 1) ex bb) (11), (22), (33), (44) and (55) of the nomenclature contained in the Annex to Regulation (EEC) No 2184/86 shall be determined in accordance with the procedure described in the Annex hereto. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 190, 12. 7. 1986, p. 19. ANNEX ANALYSIS PROCEDURE For the purposes of this Annex, the word meat covers neither offal nor fat (including fat obtained from the meat itself), nor bones. The percentage, by weight, of meat shall be determined in accordance with the following procedure: 1. Methods of analysis 1.1. Analysis must be performed on homogeneous and representative samples of the meat preparation or preserve. 1.2. The methods of analysis to be used are as follows: 1.2.1. Nitrogen: determination of the nitrogen content in meat and meat-based products  ISO 937: 1978. 1.2.2. Moisture: determination of the moisture content in meat and meat-based products  ISO 1442: 1973. 1.2.3. Fat: determination of the total fat content in meat and meat-based products  ISO 1443: 1973. 1.2.4. Ash: determination of the ash content in meat and meat-based products  ISO 936: 1978. 1.3. The requirements of the abovementioned ISO standards concerning the sampling procedure are not mandatory for the purposes of this Regulation. 2. Calculation of meat content The meat content of meat shall be calculated by means of the following formula: meat-based NT = Where NT is the total nitrogen as determined by analysis (%) Nx = is the nitrogen of extraneous origin (%) The total nitrogen content shall be determined by the method referred to at point 1.2.1. Furthermore, the quantitative determination of moisture (1.2.2.), fat (1.2.3.) and ash (1.2.4.) enables the content of the other ingredients to be deduced. In order to make corrections concerning the nitrogen of extraneous origin (Nx), it is necessary to know the quantity of each nitrogen-containing ingredient and the nitrogen content of these ingredients. The following table shows the average nitrogen content in a number of nitrogen-containing ingredients that may be present in meat preparations or preserves. Non-meat products Nitrogen percentage Rusk 2,0 Casein 15,8 Sodium caseinate 14,8 Soya proteins isolate 14,5 Textured soya proteins 8,0 Soya flour 8,0 Monosodium glutamate (MSG) 8,3 Beef kidneys 2,7 Beef tongue 3,0 In regard to the repeatability of the analysis methods, reference should be made to the above-mentioned ISO standards. The result to be taken into consideration is the average of at least two determinations.